Citation Nr: 0300669	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a foot disability, 
claimed as bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from May to November 
1982 and from January to June 1991.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, among other things, denied service 
connection for a bilateral foot disorder.

In October 1999, the Board remanded the issue for further 
development, including a current VA examination.  The 
claim is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.

2.  The veteran's service medical records are negative for 
a chronic foot disability.

3.  There is no indication of continuity of symptomatology 
between a single complaint of plantar fasciitis on the 
right in-service and current complaints related to a 
bilateral foot disorder.

4.  There is no medical evidence on file which established 
a medical nexus between the veteran's in-service diagnosis 
of right plantar fasciitis and current complaints.


CONCLUSION OF LAW

A foot disorder, diagnosed as plantar fasciitis, was not 
incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is 
not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a review of the evidence, the Board finds that the 
claim must be denied.  First, there is no in-service 
evidence of a chronic foot disorder.  In reaching this 
conclusion, the Board places significant probative value 
on the service medical records reflecting a single 
notation related to an in-service complaint of right leg 
pain in January 1991, shortly after the veteran began a 
period of active duty.  He was diagnosed with right 
plantar fasciitis and treated with Motrin but there was 
apparently no follow-up treatment needed.  There were no 
other foot complaints during his five-month period of 
active duty.  In an April 1991 Report of Medical History, 
he self-reported cramps in his legs but denied "foot 
trouble."  He was discharged in June 1991.  Therefore, the 
Board finds that a chronic foot disability was not shown 
in service.

There is no evidence of continuity of symptomatology after 
service separation.  To that end, post-active duty medical 
records reflect a normal clinical evaluation of the 
veteran's feet in a January 1993 quadrennial examination.  
Further, there is no evidence that he sought post-service 
private treatment for complaints related to a foot 
disorder, nor has the veteran so claimed.  Therefore, the 
Board finds no documentation of on-going complaints 
related to a foot disorder after service separation until 
he filed the current claim in July 1997.

Further, the evidence fails to show a medical nexus 
between the veteran's single complaint of plantar 
fasciitis in service and his current complaints.  Of note, 
two VA examinations failed to diagnosis plantar fasciitis.  
Specifically, a September 1997 VA joints examination 
report noted a history of pain in the plantar aspect of 
the foot.  At that time, the veteran complained of pain in 
the plantar aspect of the feet with radiation to the 
ankles and cramping in the legs.  He also reported a 
history of trauma to the dorsum of the right foot while on 
active duty.  After a physical examination, the examiner 
noted that there was no evidence of a musculoskeletal 
disorder shown.  October 1997 X-rays of the feet were 
normal.  

In addition, the most recent VA examination dated in April 
2000, undertaken specifically to address the veteran's 
claim on appeal, fails to show a diagnosis of plantar 
fasciitis.  At that time, he complained of severe pain in 
the plantar aspect of the feet associated with constant 
cramps in the legs and muscle atrophy.  After a physical 
examination of the feet, legs, ankles, and toes, the 
examiner noted that there was no evidence of a 
musculoskeletal disorder shown.  The Board places 
significant weight on this examination as the examiner 
indicated that he had carefully reviewed the claims file, 
the service medical records, and the previous VA 
examinations.  Because there was no disorder shown, the 
examiner did not address the issue of whether the disorder 
was related to military service.

However, the Board notes that a September 1997 General 
Medical examination report referenced a diagnosis of 
plantar fasciitis; however, it was apparently based on the 
medical history as provided by the veteran because it is 
in direct contradiction to the September 1997 VA joints 
examination report, which specifically addressed the 
issue.  In addition, the Board notes that the General 
Medical examiner did not conduct a thorough examination of 
the veteran's feet prior to making a diagnosis.  The 
United States Court of Veterans Appeals (the Veterans 
Claims Court) has held that the Board is not obligated to 
accept medical opinions premised on the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995).  Therefore, the Board places less 
probative value on the General Medical examination as it 
was based on the veteran's reported history and was 
contrary to the VA joints examination, which focused 
directly on the veteran's foot complaints.  

Nonetheless, the Board notes that the veteran was 
diagnosed with plantar fasciitis by a private treating 
physician in July 2002.  At that time, the private 
physician noted that the veteran complained of pain 
localized to the plantar aspect of both feet, which was 
aggravated by his job due to ambulation for extended 
periods of time.  The diagnoses included plantar 
fasciitis, right greater than left, inferior calcaneal 
exostosis, right heel, bursitis, right heal, and 
neuralgia, right foot.  The physician noted that the 
veteran must use comfortable shoes and must ambulate less.

Even accepting a current diagnosis of plantar fasciitis, 
the weight of medical evidence has indicated that the 
veteran's foot disorder is not related to military 
service.  First, while the private physician diagnosed 
plantar fasciitis, there was no relationship made between 
the disorder and military service.  In fact, the private 
physician suggested that the disorder was related to the 
veteran's existing employment, which required walking for 
extended periods of time.  Next, none of the VA 
examination reports indicated a relationship between the 
veteran's in-service complaint of plantar fasciitis and 
his current symptoms.  Moreover, as noted above, the Board 
places less probative value to the diagnosis of plantar 
fasciitis in the General Medical examination, particularly 
in light of the contrary opinion rendered in the VA joints 
examination, which included a more thorough examination of 
the veteran's feet and X-ray reports.

In the absence of in-service treatment for a chronic foot 
disorder, no post-service treatment for a foot disorder 
for many years after service separation, and no objective 
medical evidence of a nexus between military service and 
the veteran's current complaints related to his feet, the 
Board finds that his claim must be denied.

The Board has also considered the written statements of 
the veteran.  Although his statements are deemed truthful 
and probative of symptomatology, they are not competent 
evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  He lacks the medical expertise to offer an 
opinion as to the medical causation of any current 
disability.  Id.  In the absence of competent evidence of 
a chronic disability in service, continuity of 
symptomatology, or a medical nexus, the claim must be 
denied. 

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the 
date of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  In 
this case, VA's duties have been fulfilled to the extent 
possible.

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  To that end, it appears that 
all medical records identified by the veteran have been 
associated with the claims file.  In addition, the issue 
was the subject of a Board remand in October 1999.  
Moreover, the veteran underwent a recent VA examination 
specifically to address the issue on appeal and he was 
provided a letter informing him of his due process rights 
under the VCAA in May 2002.  As such, the Board finds that 
no additional development is needed and that the mandates 
of the VCAA have been satisfied.


ORDER

Service connection for a foot disability, claimed as 
bilateral plantar fasciitis, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

